DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/06/2022 with regard to the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Kim does not teach estimating a driver’s en-route destination, however examiner respectfully disagrees. Kim teaches estimating that a driver intends to change lanes to enter a location in an adjacent lane (Kim: Col. 31, lines 50-54; i.e., the controller 170, in a state in which the input device receives the user command including a user command for lane change, determines, based on the vehicle driving information, whether the user command for changing lanes is applicable; Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane). The specification of the instant application states that the en-route goal may be “switching lane” (See. Par. 36). Therefore, under the broadest reasonable interpretation of the claims and in light of the specification, Kim does teach the claims as presented in amended claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent No. 10471956; hereinafter Kim).
Regarding claim 1, Kim teaches a driver assistance system for a vehicle (Kim: Col. 6, lines 18-20; i.e., based on the vehicle driving information, the controller 170 may control the vehicle 100 to travel autonomously; Autonomous vehicle control is a component of advanced driver assistance systems),
comprising: a driver interface configured to receive at least one input signal from a driver (Kim: Col. 8, lines 4-6; i.e., the user interface device 200 or the driving manipulation device 500 is a device capable of receiving a user command, and may be called an input device);
a sensing unit configured to detect a traffic condition (Kim: Col. 6, lines 4-18; i.e., the vehicle driving information may indicate: … whether there is a space in the vicinity of the vehicle 100 to stop; whether a vehicle and an object could collide; where a pedestrian or a bicycle is located with reference to the vehicle 100… The vehicle driving information may be acquired by at least one of … a sensing unit 120…);
an image capturing unit configured to capture a road scene outside of the vehicle (Kim: Col. 11, lines 33-35; i.e., the camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100);
and a processing unit (Kim: Col. 8, lines 18-20; i.e., the user interface device 200 may include … a processor 270) configured to perform instructions for: obtaining the input signal (Kim: Col. 8, lines 25-26; i.e., the input unit 210 is configured to receive a user command from a user);
continually (Kim: Col. 20, lines 17-18; i.e., FIG. 8 is a flowchart illustrating an example method for controlling an autonomous vehicle; As displayed in Fig. 8, the method continually checks for user commands to estimate the driver’s intention) estimating a driver's en-route destination according to the input signal, a vehicle motion status, a vehicle control signal, and the road scene (Kim: Col. 31, lines 50-54; i.e., the controller 170, in a state in which the input device receives the user command including a user command for lane change, determines, based on the vehicle driving information, whether the user command for changing lanes is applicable; Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the system estimates that the driver’s intended destination is the location in the right-hand lane based on the lane change user command (input signal and vehicle control signal), the vehicle driving information (vehicle motion status), and the position relative to nearby vehicles (road scene));
and continually updating a route according to the en-route goal (Kim: Col. 30, lines 59-61; i.e., the controller 170 may output a path to travel based on a user command, and a path to travel in accordance a steering control limit; the path is updated based on the user command to change lanes);
wherein the en-route destination is a waypoint (Kim: Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the location in the right-hand lane is the driver’s intended waypoint destination).
Regarding claim 2, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the input signal includes a biological signal of the driver (Kim: Col. 7, lines 18-21; i.e., the driver state information may be information that is generated based on an image, acquired by the internal camera 220, about an eye gaze, a face, a behavior, a facial expression, and a location of the driver),
and the processing unit is further configured to perform instructions for: identifying a status of the driver according to the biological signal (Kim: Col. 7, lines 21-24; i.e., the driver state information may be information generated based on biometric information of a user acquired by the biometric sensing unit 230);
wherein the driver's en-route destination is estimated according to the status of the driver (Kim: Col. 23, lines 9-12; i.e., if it is determined, based on driver state information, that the driver inputs a user command while looking ahead, the controller 170 may determine that the user command is intended by the driver).
Regarding claim 4, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: detecting a motion parameter according to the vehicle control signal (Kim: Col. 28, line 65 – Col. 29, line 1; i.e., a control limit may indicate the extent to which the vehicle 100 can be controlled based on a user command. For example, a control limit with regard to steering of the vehicle 100 may be right 45 degrees);
wherein the driver's en-route intention is estimated according to the motion parameter (Kim: Col. 29, lines 1-5; i.e., although a user command for turning a steering direction of the vehicle 100 at 45 degrees or greater to the right is received, the controller 170 may turn a steering direction of the vehicle 100 up to by 45 degrees to the right; as displayed in Fig. 13, the driver’s intended destination is the right-hand lane according to the steering angle).
Regarding claim 5, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: recognizing a context of the input signal (Kim: Col. 23, lines 6-8; i.e., if the user command is received, the controller 170 may determine, based on driver state information, whether the user command is intended by a driver in S310);
wherein the driver's en-route destination is estimated according to the context of the input signal (Kim: Col. 23, lines 9-12; i.e., if it is determined, based on driver state information, that the driver inputs a user command while looking ahead, the controller 170 may determine that the user command is intended by the driver).
Regarding claim 6, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the driver's en-route destination includes a driving task (Kim: Col. 28, lines 31-35; i.e., if a user command for steering is received and a determination is made to apply the user command, the controller 170 may control the vehicle 100 to perform lane changing, make a left-turn, or make a right turn in a direction corresponding to the user command).
Regarding claim 8, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: tracking a driver's en-route intention when the vehicle is traveling along the updated route (Kim: Col. 20, lines 37-39; i.e., when the vehicle 100 is travelling autonomously, the controller 170 may determine whether a user command has been received via an input device in S200; the control method is active during autonomous travelling including after the route has already been updated);
and determining whether to update the en-route destination according to the driver's en-route intention (Kim: Col. 20, lines 44-46; i.e., the controller 170 may determine, based on the acquired vehicle driving information, whether to apply the user command in S300).
Regarding claim 9, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: tracking an instant traffic condition when the vehicle is traveling along the updated route (Kim: Col. 25, lines 48-52; i.e., based on an image of the traffic light 106b detected using the object detection device 300 or based on signal information of the traffic light 106b received using the communication device 400, the controller 170 may determine a signal of a traffic light 106b ahead of the vehicle 100);
and determining whether to update the en-route destination according to the instant traffic condition (Kim: Col. 25, lines 57-62; i.e., if a user command for acceleration is received and it is determined that a signal of the traffic light 106b is green, the vehicle 100 may not violate the traffic signal even when travelling based on the user command. Thus, the controller 170 may determine that the user command is consistent with the vehicle driving information).
Regarding claim 10, Kim teaches the driver assistance system according to claim 1. Kim further teaches wherein the processing unit is further configured to perform instructions for: providing a series of instructions to guide the vehicle to travel along the updated route (Kim: Col. 23, lines 26-29; i.e., if it is determined that the user command is consistent with the vehicle driving information, the controller 170 may control the vehicle based on the user command and the vehicle driving information in S400).
Regarding claim 11, Kim teaches a method for operating a driver assistance system for a vehicle (Kim: Col. 6, lines 18-20; i.e., based on the vehicle driving information, the controller 170 may control the vehicle 100 to travel autonomously; Autonomous vehicle control is a component of advanced driver assistance systems),
and the method comprises: obtaining, by a driver interface, at least one input signal from a driver (Kim: Col. 8, lines 4-6; i.e., the user interface device 200 or the driving manipulation device 500 is a device capable of receiving a user command, and may be called an input device);
detecting a traffic condition (Kim: Col. 6, lines 4-18; i.e., the vehicle driving information may indicate: … whether there is a space in the vicinity of the vehicle 100 to stop; whether a vehicle and an object could collide; where a pedestrian or a bicycle is located with reference to the vehicle 100);
capturing a road scene outside of the vehicle (Kim: Col. 11, lines 33-35; i.e., the camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100);
continually (Kim: Col. 20, lines 17-18; i.e., FIG. 8 is a flowchart illustrating an example method for controlling an autonomous vehicle; As displayed in Fig. 8, the method continually checks for user commands to estimate the driver’s intention) estimating, by a processing unit, a driver's en-route destination according to the input signal, a vehicle motion status, a vehicle control signal, and the road scene (Kim: Col. 31, lines 50-54; i.e., the controller 170, in a state in which the input device receives the user command including a user command for lane change, determines, based on the vehicle driving information, whether the user command for changing lanes is applicable; Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the system estimates that the driver’s intended destination is the location in the right-hand lane based on the lane change user command (input signal and vehicle control signal), the vehicle driving information (vehicle motion status), and the position relative to nearby vehicles (road scene));  
and continually updating, by the processing unit, a route according to the en-route goal (Kim: Col. 30, lines 59-61; i.e., the controller 170 may output a path to travel based on a user command, and a path to travel in accordance a steering control limit; the path is updated based on the user command to change lanes);
wherein the en-route destination is a waypoint (Kim: Col. 32, lines 14-16; i.e., if the vehicle 100 is ahead or behind the nearby vehicle 160a, the vehicle 100 is able to move into the right-hand lane; the location in the right-hand lane is the driver’s intended waypoint destination).
Regarding claim 12, Kim teaches the method according to claim 11. Kim further teaches wherein the input signal includes a biological signal of the driver (Kim: Col. 7, lines 18-21; i.e., the driver state information may be information that is generated based on an image, acquired by the internal camera 220, about an eye gaze, a face, a behavior, a facial expression, and a location of the driver);
and the method further comprises: identifying, by the processing unit, a status of the driver according to the biological signal (Kim: Col. 7, lines 21-24; i.e., the driver state information may be information generated based on biometric information of a user acquired by the biometric sensing unit 230);
wherein the driver's en-route destination is estimated according to the status of the driver (Kim: Col. 23, lines 9-12; i.e., if it is determined, based on driver state information, that the driver inputs a user command while looking ahead, the controller 170 may determine that the user command is intended by the driver).
Regarding claim 14, Kim teaches the method according to claim 11. Kim further teaches wherein the input signal includes a vehicle control signal (Kim: Col. 6, lines 56-60; i.e., the vehicle 100 may be controlled by a user command received using the driving manipulation device 500, the user command which is with regard to at least one of steering, acceleration, and deceleration),
and the method further comprises: detecting, by the processing unit, a motion parameter according to the vehicle control signal (Kim: Col. 28, line 65 – Col. 29, line 1; i.e., a control limit may indicate the extent to which the vehicle 100 can be controlled based on a user command. For example, a control limit with regard to steering of the vehicle 100 may be right 45 degrees);
wherein the driver's en-route destination is estimated according to the motion parameter (Kim: Col. 29, lines 1-5; i.e., although a user command for turning a steering direction of the vehicle 100 at 45 degrees or greater to the right is received, the controller 170 may turn a steering direction of the vehicle 100 up to by 45 degrees to the right; as displayed in Fig. 13, the driver’s intended destination is the right-hand lane according to the steering angle).
Regarding claim 15, Kim teaches the method according to claim 11. Kim further teaches recognizing, by the processing unit, a context of the input signal (Col. 23, lines 6-8; i.e., if the user command is received, the controller 170 may determine, based on driver state information, whether the user command is intended by a driver in S310);
wherein the driver's en-route destination is estimated according to the context of the input signal (Kim: Col. 23, lines 9-12; i.e., if it is determined, based on driver state information, that the driver inputs a user command while looking ahead, the controller 170 may determine that the user command is intended by the driver).
Regarding claim 16, Kim teaches the method according to claim 11. Kim further teaches wherein the driver's en-route destination includes a driving task (Kim: Col. 28, lines 31-35; i.e., if a user command for steering is received and a determination is made to apply the user command, the controller 170 may control the vehicle 100 to perform lane changing, make a left-turn, or make a right turn in a direction corresponding to the user command).
Regarding claim 18, Kim teaches the method according to claim 11. Kim further teaches tracking, by the processing unit, a driver's en-route intention when the vehicle is traveling along the updated route (Kim: Col. 20, lines 37-39; i.e., when the vehicle 100 is travelling autonomously, the controller 170 may determine whether a user command has been received via an input device in S200; the control method is active during autonomous travelling including after the route has already been updated);
and determining, by the processing unit, whether to update the en-route destination according to the driver's en-route intention (Kim: Col. 20, lines 44-46; i.e., the controller 170 may determine, based on the acquired vehicle driving information, whether to apply the user command in S300).
Regarding claim 19, Kim teaches the method according to claim 11. Kim further teaches tracking, by the processing unit, an instant traffic condition when the vehicle is traveling along the updated route (Kim: Col. 25, lines 48-52; i.e., based on an image of the traffic light 106b detected using the object detection device 300 or based on signal information of the traffic light 106b received using the communication device 400, the controller 170 may determine a signal of a traffic light 106b ahead of the vehicle 100);
and determining, by the processing unit, whether to update the en-route destination according to the instant traffic condition (Kim: Col. 25, lines 57-62; i.e., if a user command for acceleration is received and it is determined that a signal of the traffic light 106b is green, the vehicle 100 may not violate the traffic signal even when travelling based on the user command. Thus, the controller 170 may determine that the user command is consistent with the vehicle driving information).
Regarding claim 20, Kim teaches the method according to claim 11. Kim further teaches providing, by the processing unit, a series of instructions to guide the vehicle to travel along the updated route (Kim: Col. 23, lines 26-29; i.e., if it is determined that the user command is consistent with the vehicle driving information, the controller 170 may control the vehicle based on the user command and the vehicle driving information in S400).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim further in view of Lee (U.S. Patent No. 10286905; hereinafter Lee).
Regarding claim 3, Kim teaches the driver assistance system according to claim 2. Kim further teaches wherein the biological signal includes a plurality of facial images (Kim: Col. 9, lines 12-17; i.e., the internal camera 220 may acquire images of the inside of the vehicle 100. The processor 270 may sense a user's state based on the images of the inside of the vehicle 100. For example, a user's detected condition may be about an eye gaze, a face, a behavior, a facial expression, and a location of the user), and the processing unit is further configured to perform instructions for: monitoring a gaze of the driver according to the facial images (Kim: Col. 7, lines 18-21; i.e., the driver state information may be information that is generated based on an image, acquired by the internal camera 220, about an eye gaze … of the driver);
Kim does not explicitly teach detecting an interest point of the driver according to the gaze of the driver; wherein the driver's en-route destination is estimated according to the interest point of the driver.
However, in the same field of endeavor, Lee teaches detecting an interest point of the driver according to the gaze of the driver (Lee: Col. 24, lines 49-51; i.e., the processor 570 may select any one vehicle, located in the direction in which the driver's gaze detected in Step S1020 is directed … Col. 25, lines 21-23; i.e., step S1050 may be performed only in the case where the driver's gaze is continuously directed to the other vehicle selected in Step S1040); wherein the driver's en-route destination is estimated according to the interest point of the driver (Lee: Col. 25, lines 24-29; i.e., upon judging in Step S1050 that the driver' state is the anxious state, in Step S1060, the processor 570 judges that the other vehicle selected based on the driver's gaze is a dangerous vehicle. That is, the processor 570 may judge that the driver feels anxiety due to the movement of the other vehicle; Col. 36, lines 32-35; i.e., in order to avoid the dangerous vehicle 1702, a lane change operation is required in order to move the vehicle 1701 to either one of the left lane 1711 and the right lane 1713; the system estimates the driver wants to change lanes to avoid the dangerous vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Kim to have further incorporated detecting an interest point of the driver according to the gaze of the driver; wherein the driver's en-route destination is estimated according to the interest point of the driver, as taught by Lee. Doing so would allow the system to control the vehicle according to the interest point of the driver by avoiding the vehicle that has been judged to be dangerous (Lee: Col. 25, lines 30-58; i.e., the processor 570 executes at least one predetermined operation in response to the driving pattern of the other vehicle that is judged to be a dangerous vehicle … the processor 570 may reduce the speed of the vehicle so as to increase the distance from the other vehicle, or may move the vehicle from the lane in which the other vehicle is being driven to a different lane).
Regarding claim 13, Kim teaches the method according to claim 12. Kim further teaches wherein the biological signal includes a plurality of facial images (Kim: Col. 9, lines 12-17; i.e., the internal camera 220 may acquire images of the inside of the vehicle 100. The processor 270 may sense a user's state based on the images of the inside of the vehicle 100. For example, a user's detected condition may be about an eye gaze, a face, a behavior, a facial expression, and a location of the user), and the method further comprises: monitoring, by the processing unit, a gaze of the driver according to the facial images (Kim: Col. 7, lines 18-21; i.e., the driver state information may be information that is generated based on an image, acquired by the internal camera 220, about an eye gaze … of the driver);
Kim does not explicitly teach detecting an interest point of the driver according to the gaze of the driver; wherein the driver's en-route destination is estimated according to the interest point of the driver.
However, in the same field of endeavor, Lee teaches detecting, by the processing unit, an interest point of the driver according to the gaze of the driver (Lee: Col. 24, lines 49-51; i.e., the processor 570 may select any one vehicle, located in the direction in which the driver's gaze detected in Step S1020 is directed … Col. 25, lines 21-23; i.e., step S1050 may be performed only in the case where the driver's gaze is continuously directed to the other vehicle selected in Step S1040); wherein the driver's en-route destination is estimated according to the interest point of the driver (Lee: Col. 25, lines 24-29; i.e., upon judging in Step S1050 that the driver' state is the anxious state, in Step S1060, the processor 570 judges that the other vehicle selected based on the driver's gaze is a dangerous vehicle. That is, the processor 570 may judge that the driver feels anxiety due to the movement of the other vehicle; Col. 36, lines 32-35; i.e., in order to avoid the dangerous vehicle 1702, a lane change operation is required in order to move the vehicle 1701 to either one of the left lane 1711 and the right lane 1713; the system estimates the driver wants to change lanes to avoid the dangerous vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to have further incorporated detecting an interest point of the driver according to the gaze of the driver; wherein the driver's en-route destination is estimated according to the interest point of the driver, as taught by Lee. Doing so would allow the system to control the vehicle according to the interest point of the driver by avoiding the vehicle that has been judged to be dangerous (Lee: Col. 25, lines 30-58; i.e., the processor 570 executes at least one predetermined operation in response to the driving pattern of the other vehicle that is judged to be a dangerous vehicle … the processor 570 may reduce the speed of the vehicle so as to increase the distance from the other vehicle, or may move the vehicle from the lane in which the other vehicle is being driven to a different lane).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661